EXAMINER’S AMENDENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of March 22, 2019 are hereby accepted as FORMAL.

The after-final amendment of August 16, 2021 has been ENTERED.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) An azimuth calculation device comprising: an antenna group including a plurality of receiving antennas that are arranged in each of a first axis direction and a second axis direction; and at least one processor configured to: acquire signals f the plurality of receiving antennas f the antenna group perform vector decomposition with respect to each of antenna arrangement positions in the second axis direction using a result of the first calculation, the antenna arrangement positions being positions at which the plurality of receiving antennas of the antenna group are arranged; and perform a second calculation of a direction of arrival of radio wave in the second axis direction, using a result of the vector decomposition.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends ultimately from allowable. independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reason for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. (Original) An azimuth calculation method comprising: acquiring signals of a plurality of receiving antennas of an antenna group in which the plurality of receiving antennas are arranged in each of a first axis direction and a second axis direction, based on reception signals received by the antenna group; calculating a direction of arrival of radio wave in the first axis direction based on the signals of the plurality of receiving antennas acquired; performing vector decomposition with respect to each of antenna arrangement positions in the second axis direction using a result of the calculating of the direction of arrival of radio wave in the first axis direction, the antenna arrangement positions being positions at which the plurality of receiving antennas of the antenna group are arranged; and -3-Application No. 16/361,625 calculating a direction of arrival of radio wave in the second axis direction, using a result of the vector decomposition.”  (Bold added).
Now, as for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648